DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities: The claim as amended does not refer to a previous claim number.  This is believed due to a typographical error.  Claim 4 is presumed to depend from Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Among other recitations, Claim 1 has been amended to recite that first, second, and third paint spatters are randomly applied to the target object.  A review of the application as filed does not reveal any such disclosure.  To wit, neither of the terms “random,” or “randomly,” or the like appear within the Abstract; Specification, or Claims as filed, nor is random operation portrayed in the Drawings as filed.  There is no disclosure about the operation of the claimed method in random fashion as claimed.  To the contrary, the claimed method is described in terms of an operation that occurs via computer-controlled adjustments, suggesting a degree of precision that does not comport with random operation (see Pgs. 9-11; FIG. 4).  Claims 2 and 4-7 depend from Claim 1 and are similarly rejected.
Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0052296 to J. Grimes (“Grimes”).
	With regard to Claims 1-2 and 6-7, Grimes teaches an automated method for generating and applying patterns on objects wherein a sample pattern is obtained and provided to a computer controller which operates a painting robot to duplicate the pattern on the object by spraying paint via nozzles (see Abstract; FIGs. 1-2, 6-7, 12; ¶¶ [0009], [0116]).  According to Grimes, software within the control system identifies features (grains) and colors within the sample pattern and calculates and instructs the controller as to amounts of paint and an application sequence to be applied via spraying (see ¶¶ [0052], [0066], [0112], [0116], [0147]-[0148], [0181]).  Grimes does not particularly limit the types of patterns which may be applied.  To the extent that Grimes does not implicitly disclose applying a base paint followed by a sequence of first, second, and third colors, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have practiced the method of Grimes in the claimed manner in such instances where the pattern to be duplicated warranted such sequence, with a reasonable expectation of success.
The software of Grimes computes spray instructions based on discerned features and coverage (see ¶¶ [0052], [0066], [0112], [0116], [0147]-[0148], [0181]).  The control system of Grimes queues applications among nozzles subject to discerned instructions, including control of applicator pressure and distance (see ¶¶ [0052], [0066], [0112], [0116], [0147]).  Grimes discloses that software of the control system calculates volumetric amounts of paint to be applied (see ¶ [0147]).  Determination of such paint droplet volume is deemed tantamount to determination of grain sizes.  Moreover, this calculation is performed in concert with additional data such as applicator speed, distance, and pressure (Id.).  Grimes does not expressly teach random provision of paints; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted random application of paint in pursuit of replicating abstract designs on target objects.
	With regard to Claim 4, Grimes teaches controlling paint application based on pressure and viscosity (see ¶ [0047]-[0048], [0130], [0147]).
	With regard to Claim 5, Grimes teaches controlling paint application based on the speed and distance of the applicator relative to the object being painted (see ¶¶ [0068], [0147], [0167]).
Response to Arguments
	Applicant’s arguments filed 06 April 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715